ORDER
PER CURIAM.
Appellant, Bob J. Settle, appeals the dismissal with prejudice of his First Amended Petition purporting to state federal statutory claims under 42 U.S.C. §§ 1981, 1983 and 1985, claims under Article I §§ 14, 15, 21 and 23 of the Missouri Constitution, and Missouri common law claims of “false arrest, false imprisonment, conspiracy, mali*804cious prosecution, abuse of process and [denial of] due process because of the unjust and illegal acts of defendants.” Judgment affirmed. Rule 84.16(b).